Exhibit 10.17

 

FIRST AMENDMENT

TO THE

LIMITED PARTNERSHIP AGREEMENT

OF LODGING FUND REIT III OP, LP

This First Amendment (this “Amendment”) to the Limited Partnership Agreement
dated April 11, 2018 (the “Partnership Agreement”) of Lodging Fund REIT III OP,
LP (the “Partnership”) is adopted by Lodging Fund REIT III, Inc. (the “General
Partner”), as the General Partner and on behalf of the Limited Partners to be
effective as of April 13, 2020 (“Effective Date”).  Capitalized terms used in
this Amendment and not defined herein shall have the meanings ascribed to such
terms in the Partnership Agreement.

WHEREAS, the General Partner has designated a new class of shares of Interval
Common Stock (the “Interval Shares”) that will be offered and sold to accredited
investors, and the General Partner desires to amend the Partnership Agreement to
include the Interval Shares as additional securities of the General Partner.

NOW, THEREFORE, in consideration of the preceding, the General Partner hereby
amends the Partnership Agreement as follows:

1.          The definition of Additional Securities in Section 1 shall be
deleted in its entirety and replaced with the following:

““Additional Securities” means any additional REIT Shares (other than REIT
Shares issued in connection with an exchange pursuant to Section 8.4), Interval
Shares or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase REIT Shares or Interval
Shares, as set forth in Section 4.2.1(b).”

2.          A new definition shall be added to Section 1 to read as follows:

““Interval Share” means a share of Interval Common Stock in the General Partner
(or any successor entity, as the case may be).”

3.          For each Interval Share issued by the General Partner, the
Partnership shall issue a corresponding General Partnership Unit to the General
Partner in accordance with Section 4.2.1(b).

4.          Section 6.10 shall be deleted in its entirety and replaced with the
following:

“6.10     Redemptions.  In the event the General Partner (i) redeems any REIT
Shares or Interval Shares or (ii) makes a cash tender offer or other offer to
acquire REIT Shares or Interval Shares, then the General Partner shall cause the
Partnership to purchase from the General Partner a number of General Partnership
Units, as determined based on the application of the Conversion Factor on the
same terms that the General Partner redeemed such REIT Shares or Interval
Shares, as applicable.  Moreover, if the General Partner makes a cash tender
offer or other offer to acquire REIT Shares or Interval Shares, then the General
Partner shall cause the Partnership to make a corresponding offer to the General
Partner to acquire at least an equal number of General Partnership Units held by
the General Partner.  In the event any REIT Shares or Interval Shares are
exchanged by the General Partner pursuant to such offer, the Partnership shall
redeem an

 

 








equivalent number of the General Partner’s General Partnership Units for an
equivalent purchase price based on the application of the Conversion Factor.”

5.          The Partnership Agreement shall be amended to add the Interval
Shares, where appropriate, to the sections of the Partnership Agreement that
reference the REIT Shares including, but not limited to, Sections 4.2 and 6.8.

6.          Other than the amendments set forth in this Amendment, all terms,
provisions and agreements set forth in the Partnership Agreement shall continue
in full force and effect.

7.          The terms and provisions of this Amendment shall be binding upon and
shall inure to the benefit of the successors and assigns of the General Partner
and the Limited Partners.

[Signature Page Follows]





2




IN WITNESS WHEREOF, this Amendment is effective as of the Effective Date set
forth above.

/

 

 

 

GENERAL PARTNER:

 

 

 

 

Lodging Fund REIT III, Inc., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Corey R. Maple

 

 

Corey R. Maple

 

 

Chief Executive Officer

 

3

